Title: To Alexander Hamilton from Rufus Graves, 5 October 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Hanover 5th Octr 1799
          
          I received, by this days Mail your letter of the 19th Septr. You mention Sir that I have nominated different persons from time to time as Cadets severally. I do not recollect, however, that I have nominated any person to that Office—I conclude Sir as your letter is Circular that it must be some other person who has made such nominations—If this is not the case I desire to be informed of it that I may detect the forgery—
          I have the honor to be with very great respect Sir your obedient Sert
          
            R Graves Lt Col. Comg 16th Regt Inf.
          
          Major Gener Hamilton
        